Citation Nr: 0735304	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the case in May 2007 for a Board hearing; such a 
hearing was held in September 2007. 

The February 2004 rating decision also denied entitlement to 
a compensable disability rating for service-connected 
bilateral hearing loss disability.  The veteran perfected an 
appeal in October 2004 with regard to the disability rating 
assigned; however, withdrew such appeal at an RO hearing in 
December 2004, prior to certification to the Board.  Thus, 
the bilateral hearing loss issue is not in appellate status.  
See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
a left knee disability, which he claims he sustained in 
combat in Vietnam.  The veteran's combat service has been 
verified and the fact of a left knee injury is conceded under 
application of 38 U.S.C.A. § 1154(b).  The question remains 
whether the veteran's current left knee disability is 
causally related to the inservice combat injury. 

At a personal hearing at the RO in December 2004, the veteran 
testified that he received treatment for his left knee in the 
early 1970's at the University of California Medical Center 
in Sacramento, California.  At the hearing, the veteran's 
representative indicated that he would have the veteran 
submit an appropriate consent to the release of records so VA 
could request the records identified by the veteran.  Two 
days after the RO hearing, the veteran's representative 
submitted a letter in which he referenced two documents, 
including a VA Form 21-4142, as attachments.  However, the 
claims file does not appear to include that form, and the 
record does not otherwise show any attempt by VA to request 
the medical records identified by the veteran at the December 
2004 RO hearing.  At the September 2007 Board hearing, the 
veteran again testified that he received treatment for his 
left knee in the early 1970's, but stated that he was unable 
to remember where.  However, at the 2004 RO hearing he had 
apparently already identified the treating facility as the 
University of California Medical Center in Sacramento, 
California.  

Although a number of years have passed since the claimed 
treatment in the 1970's, such records would be pertinent to 
the veteran's claim and potentially significant in his quest 
for service connection.  The Board regrets further delay in 
appellate review, but believes that VA's duty to assist the 
veteran requires an attempt by VA to obtain the records 
identified by the veteran.  38 C.F.R. § 3.159 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain another consent to the release 
of records from the veteran based on the 
information provided by him at the 2004 
RO hearing.  If the veteran cooperates by 
furnishing such release, the RO should 
request records from the University of 
California Medical Center in Sacramento, 
California documenting treatment during 
the period from 1970 through 1975.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

2.  If, and only if, treatment records 
from the University of California Medical 
Center in Sacramento, California are 
obtained, the veteran should be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of any 
current left knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current left knee disability capable of 
diagnosis should be clearly reported.  If 
current left knee disability is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such left knee 
disability is causally related to the 
veteran's active duty service, to include 
the left knee injury which is conceded to 
have been suffered during active duty 
service.  

3.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's medical 
records, and readjudicate the claim of 
service connection for left knee 
disability.  Unless the benefit sought 
is granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




